Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The previous 112f claim interpretations are withdrawn.	The previous claim objections are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein a discharge port of the nozzle is provided on a face, which is opposite to a face on which the high-pressure air generation unit, of the base member”.  It is unclear what is meant by “which is opposite to a face on which the high-pressure air generation unit, of the base member”.  As such the claim is determined to be indefinite.  For Examination purposes, the claim it to be interpreted as “wherein a discharge port of the nozzle is provided on a face, which is opposite to a face on which the high-pressure air generation unit is located on [[of]] the base member”.
	Claims 6-7 are rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nezu (US 2019/0375378).
Regard claim 1 (Currently amended) Nezu discloses a vehicle cleaner unit for cleaning a to-be-cleaned object mounted on a vehicle, the vehicle cleaner unit comprising: 
a single motor (Item 12a); 
a single pump comprising a cylinder (Items 10 or 11) extending in a longitudinal direction (annotated figure 6) of the vehicle cleaner unit, air being introduced into the cylinder (through Item 6, Paragraph [0055] “separates from the back inner wall 14b as the valve seat of the body portion 14a so as to open the suction portion 6, so that an external air is sucked into the pressure chamber 10 through the first lateral flow passage 8b and the center flow passage 8a”), and a piston (Item 9) capable of carrying out linear motion in the longitudinal direction inside of the cylinder and configured to blow the air outside of the vehicle cleaner unit at high pressure; 
an urging spring (Item 12b) configured to urge the piston toward a first side in the longitudinal direction; and 
a single worm mechanism (Item 12 including Item 12j) configured to transmit rotary motion of the single motor to cause the piston to carry out linear motion to a second side opposite to the first side, 
wherein a rotation axis of the single motor and the longitudinal direction are parallel to each other, and 
wherein the single motor, the single pump, and the urging spring are positioned entirely on the same side of the worm mechanism in the longitudinal direction (Annotated Figure 6 shows the pump in a compressed state when the spring and pump are both below line A).  

    PNG
    media_image1.png
    614
    356
    media_image1.png
    Greyscale

Annotated Figure 6
Regard claim 5 (Currently amended) Nezu discloses a vehicle cleaner unit for cleaning a to-be-cleaned object mounted on a vehicle, the vehicle cleaner unit comprising: 
a base member (Item 3) configured to support the to-be-cleaned object (item 2); 
a high-pressure air generation unit comprising a pump (Items 9 10 and 12) configured to generate high- pressure air, and a drive source comprising a motor (Item 12a) configured to drive the pump; and 
a nozzle (Item 4d) configured to spray the high-pressure air toward a cleaning surface of the to- be-cleaned object, 
wherein a discharge port of the nozzle is provided on a face, which is opposite to a face on which the high-pressure air generation unit is located on the base member (Annotated Figure 3).

    PNG
    media_image2.png
    736
    609
    media_image2.png
    Greyscale

Annotated Figure 3

Regard claim 6 (original) Nezu discloses the vehicle cleaner unit according to Claim 5, wherein the nozzle is integrated with the base member (Paragraph [0036] Item 4 is part of the casing Item 3).  
Regard claims 7 and 8 (Currently amended) Nezu discloses a vehicle provided with the vehicle cleaner unit according to Claim 1 or 5 (Paragraphs [0004 and 0036]).  
Regard claim 9 (new) Nezu discloses the vehicle cleaner unit according to Claim 1, wherein an end portion of the cylinder (Item 15e) is configured to be rotatable around a central axis of the single pump.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nezu (US 2019/0375378) in view of Kawai (US2018/0372078).
Regard claim 2 (original) Nezu discloses the vehicle cleaner unit according to Claim 1,   Nezu fails to explicitly disclose wherein a circuit board (Item 80 Paragraph [0057]) for controlling the single motor is disposed inside of a housing of the vehicle cleaner unit (shown in Figure 4).  
Kawai teaches an electric pump (Item 30) with a nozzle (Item 62) and a piston (Item 50) wherein a circuit board (Item 80 Paragraph [0057]) for controlling the single motor is disposed inside of a housing of the vehicle cleaner unit (shown in Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Nezu to include the circuit board as taught by Kawai.  The cleaner of Nezu would most likely require a circuit board for at least the motor and the camera to operate properly.  Using the layout of the pump, piston, and circuit board of Kawai, the housing size is made compact while being able to properly control the motor and pump (Kawai Paragraphs [0066 and 67]).  
Regard claim 3 (original) Nezu in view of Kawai disclose the vehicle cleaner unit according to Claim 2, wherein the circuit board is disposed in the longitudinal direction (Kawai Paragraph [057] and Figure 4, along C-D).  
Regard claim 4 (Previously Presented) Nezu in view of Kawai disclose the vehicle cleaner unit according to Claim 2 wherein the single motor is disposed between the circuit board and the cylinder.  Kawai Paragraph [0031] describes the housing having a crank /circuit housing which goes the length of the housing.  In the longitudinal direction, the motor is located at a point along this path.  As such, at least a portion of the motor is positioned between  top of the circuit board and the bottom of the cylinder.

    PNG
    media_image3.png
    826
    686
    media_image3.png
    Greyscale

Annotated Figure 2 - Kawai


Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Applicant argues the new amendments are not disclosed by Nezu.  The Examiner respectfully disagrees.  The new amendments have been addressed above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723